Citation Nr: 0006914	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the calculated amount of 
$6,996, to include whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
June 1994, which denied waiver of recovery of an overpayment 
in the calculated amount of $6,996.  The case was previously 
remanded in December 1996 and again in March 1998 for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed to the extent 
possible.

2.  The veteran began receiving Section 306 pension benefits 
in 1978.

3.  On an eligibility verification report (EVR) filed in 
November 1989, the veteran reported that neither he nor his 
wife had received any income during that year except for 
Social Security benefits.  An EVR filed in October 1991 
similarly denied the receipt of any family income other than 
Social Security benefits.  

4.  From January 1990 through September 1992, the veteran 
received Section 306 pension benefits based on his self-
reported income on the EVRs.  

5.  In 1992, information was received documenting that the 
appellant and his wife had received additional unearned 
income in 1989, which resulted in total income in excess of 
the maximum allowable countable income for Section 306 
purposes.  

6.  In October 1992, the RO retroactively terminated the 
veteran's Section 306 pension benefits, effective in January 
1990.  

7.  The evidence establishes that there was an intentional 
failure to report her income for the purpose of continued 
receipt of VA pension benefits to which she was not entitled.


CONCLUSIONS OF LAW

1.  An overpayment of Section 306 pension benefits in the 
amount of $6,996, was properly created.  38 U.S.C.A. §§ 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.26, 3.260, 
3.262, 3.660, 3.960 (1999).

2.  Waiver of recovery of the overpayment of Section 306 
pension benefits in the amount of $6,996, is precluded 
because of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
1.962, 1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1996).  Further, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.   

The veteran was initially granted Section 306 pension 
benefits in June 1978, effective in January 1978.  The 
evidence is sparse as to the content of the notifications 
sent to the veteran during the succeeding years regarding his 
responsibilities in accurately reporting income, and the 
consequences of a failure to accurately report his income.  
Nevertheless, there is documentation that in November 1986, 
he was sent a VA Form 21-8768, "Disability Pension Award 
Attachment."  This form notified the veteran, inter alia, 
that the rate of his pension depended upon the amount of 
family income; that VA must be notified immediately if there 
was any change in income or net worth; and that it was 
"IMPORTANT - WHEN REPORTING INCOME, THE TOTAL AMOUNT AND 
SOURCE OF ALL INCOME RECEIVED SHOULD BE REPORTED"; and that 
VA would exclude any amount which did not count.  Finally, he 
was informed of the following:  "PENALTIES - The law 
provides severe penalties which include fine or imprisonment, 
or both, for the fraudulent acceptance of any payment to 
which you are not entitled."  

In November 1989, the veteran submitted an eligibility 
verification report (EVR), in which he reported, for the 
calendar year 1989, Social Security benefits in the monthly 
amount of $658.90 for himself, and $275.90 for his spouse.  
Otherwise, he reported that he had "0" income from any 
source, specifically including retirement, employment, 
interest, dividends and all other annual income, and that he 
had no net worth including cash or bank accounts.  Above the 
veteran's signature appeared the following notice:  
"PENALTIES - The law provides severe penalties which include 
fine or imprisonment, or both, for the fraudulent acceptance 
of any payment to which you are not entitled."  

The EVR received in October 1991 similarly reported "0" 
income from any source, except Social Security.  The award 
letter sent to the veteran in October 1991 informed him that 
based on his EVR, the RO had determined that his net 
countable income was $8,412, and, therefore, his pension was 
being continued.  The letter further informed the veteran 
that his and his wife's Social Security income has been 
considered, as well as "$0" income from annuity/retirement, 
or other sources.  In addition, he was advised to immediately 
notify VA if there was any change in his income or net worth.  

However, in July 1992, the veteran was informed that VA 
proposed to terminate his pension payments effective January 
1, 1990, because evidence had been received showing that the 
veteran had received unearned income in the amount of $47 
during 1989, and his wife had received unearned income in the 
amount of $3,447 during that year.  He was advised the 
termination would not be made for 60 days in order for the 
veteran to submit evidence showing that the adjustment should 
not be made, and that if he continued to accept payment at 
the current rate for the next 60 days, he would have to repay 
all or part of those benefits.  The veteran did not respond, 
and in October 1992, the RO retroactively terminated the 
veteran's Section 306 pension benefits, effective January 1, 
1990.  

As a result of the retroactive termination of pension 
benefits, the veteran was assessed an overpayment in the 
amount of $6,996.  In an administrative decision dated in 
October 1992, the RO found fraud in the creation of the 
overpayment, and the veteran's request for waiver was denied 
on the basis that he had committed fraud in the creation of 
the overpayment, a statutory bar to waiver under 38 U.S.C.A. 
§ 5302(c) (West 1991 & Supp. 1999).  

Proper Creation of Overpayment

The rate of Section 306 Disability Pension to which a veteran 
with a dependent spouse was entitled on December 31, 1978, 
could be continued if his countable income for 1989 was 
$9,885 or less and if his countable income for 1990 was 
$10,350 or less.  See 38 C.F.R. § 3.26.

In determining annual income for purposes of Section 306 
Disability Pension payments of any kind or from any source 
are counted as income unless specifically excluded, and 
income is counted for the calendar year in which it is 
received.  38 C.F.R. §§ 3.252, 3.260 (1999).

In determining income for Section 306 Disability Pension 10 
percent of Social Security and other retirement payments 
received by a veteran is excluded. The remaining 90 percent 
is counted income as received. 38 C.F.R. § 3.262(e)(f) 
(1999).

Where Section 306 Disability Pension is payable to a veteran 
who is living with a spouse, part of the spouse's income is 
excluded from countable income; in this case, the spousal 
income exclusion for 1989 was $2,454, and for 1990, the 
exclusion was $2,587.  See 38 C.F.R. § 3.262.

Additionally, unusual medical expenses are excluded from 
countable income, for purposes of Section 306 Disability 
Pension.  Unreimbursed amounts which exceed five percent of 
the veteran's reported annual income are considered unusual. 
38 C.F.R. § 3.262.

Using these formulas, the RO calculated that the veteran's 
countable income for 1989 had been $10,982, which exceeded 
the maximum allowable countable income by $1,097.  
Accordingly, pension benefits were terminated, effective the 
beginning of the following year, January 1, 1990.  Although 
the veteran initially stated that medical expenses had not 
been properly applied to calculate the overpayment, the RO 
applied claimed medical expenses totaling $1,112 in its 
calculation of the debt.  There is no record of any 
additional medical expenses, and, although common medical 
expenses such as prescription drugs were not included, the 
veteran was requested on several occasions to submit his 
medical expenses, and the Board cannot assume that he had 
additional medical expenses that he failed to report, or 
anticipate the amount thereof.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

Section 306 pension must be terminated if the pensioner's 
income exceeds the maximum countable income.  38 C.F.R. 
3.960(b)(4) (1999). The effective date of a discontinuance of 
an award of section 306 pension, based on an unanticipated 
increase in income, shall be made effective the end of the 
year in which the increase occurred.  38 C.F.R. § 3.660(a)(2) 
(1999).  Moreover, termination of Section 306 pension because 
of excessive income precludes a person from thereafter 
establishing entitlement under any other pension program 
except the improved pension program. 38 C.F.R. § 3.960 
(1999).  Thus, since the veteran's countable income for 1989 
was in excess of the maximum allowed by law, Section 306 
pension benefits were appropriately terminated January 1, 
1990, and the overpayment was properly created.  

Waiver

Recovery of an overpayment may not be waived if there is an 
indication of fraud, misrepresentation or bad faith on the 
part of a beneficiary, or other party in interest, in the 
creation of the overpayment.  38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 1.965(b) (1999).  As 
noted above, the RO denied the veteran's claim on the basis 
of fraud.  The Board notes that neither the statute nor the 
code contains a definition of fraud that is specifically 
applicable to waiver cases.  VA General Counsel has indicated 
that "the existence or lack of fraud is a case-specific 
conclusion based on all facts in each instance." VA O.G.C. 
Prec. Op. No. 4-85 (Sept. 16, 1985).  However, the opinion 
also emphasized that the burden of proof is on VA to 
establish fraud, and that if the evidence is in balance, as 
to any element, the burden of proof would not be carried.  
Id.  It is the Board's opinion that the VA has not met the 
burden of proof in establishing actual fraudulent intent.  

However, waiver of recovery of an overpayment is also 
precluded by statute if bad faith is involved in the creation 
of the overpayment.  "Bad faith" is defined by regulation 
as: 

". . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government."

38 C.F.R. § 1.965(b)(2) (1999).

It is our opinion that the appellant's failure to report his 
and his wife's unearned income, particularly the affirmative 
act of reporting "0" income from any source other than 
Social Security on the EVRs dated in November 1989 
constituted bad faith, particularly in light of the continued 
failure to report this income in October 1991.  Moreover, the 
veteran has not offered any statements explaining the failure 
to report this income, despite requests to do so.  Thus, the 
EVRs which reported that he and his wife received no income, 
other than Social Security, clearly misstated a fact, which 
resulted in unfair advantage to the appellant, in that he 
received benefits to which he was not entitled; he knew or 
should have known of the likely consequences; and it resulted 
in a loss to the government in the amount of the excessive 
benefits.  Moreover, the evidence on the issue of bad faith 
is not so evenly balanced as to create a reasonable doubt, 
and 38 U.S.C.A. § 5107(a) is not for application.  

Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  
38 U.S.C.A. § 5302(c) (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 1.962, 1.965 (1999).  Hence, the principles of equity and 
good conscience, such as financial hardship, or the 
appellant's current poor health, are not for application.  


ORDER

Waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $6,996 is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

